DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-19 are objected to because of the following informalities:  
(1) Regarding claim 12:
Lines 12-13 recites “a test signal of the second communication standard”; it has been introduced in lines 10-11, the examiner suggests changing to “the test signal of the second communication standard”.
(2) Regarding claim 15:
Lines 4-5 recites “the second mobile terminal measurement apparatus”; there is a lack of antecedent basis, the examiner suggests changing to “the second transmission and reception unit”.
(3) Regarding claim 16:
Lines 10 recites “a test signal of the second communication standard”; it has been introduced in lines 8-9, the examiner suggests changing to “the test signal of the second communication standard”.
(4) Regarding claim 19:
the second mobile terminal measurement apparatus”; there is a lack of antecedent basis, the examiner suggests changing to “the second transmission and reception unit”.
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“control apparatus that controls the first mobile terminal measurement apparatus and the second mobile terminal measurement apparatus, and acquires the second frequency band information from the second storage unit, and performs output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, with respect to the first mobile terminal measurement apparatus, when the first frequency band and the second frequency band overlap” in claim 1; 
“input unit” and “operation unit” in claim 5; and
“first transmission and reception unit that transmits and receives a test signal compatible with the first communication standard, and acquires the second frequency band information from the second storage unit, and performs output control for turning off an output of the test signal of the first communication standard for a part of the first 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “control apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The claimed “control apparatus” correspond to block 31 respectively as shown in figures 1, 3, 5-7, 13, 15-18, and 23-24, and is describe in paragraphs 0042-0043 and 0083-0084 in the specification of the instant application, wherein the control apparatus 31 includes an input unit 32 and operation unit 33 (Graphic User Interface (GUI)) for updating the mapping information, however, there is no detail structure of block 31 for performing the function of controls the first mobile terminal measurement apparatus and the second mobile terminal measurement apparatus, and acquires the second frequency band information from the second storage unit, and performs output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, with respect to the first mobile terminal measurement apparatus, when the first frequency band and the second frequency band overlap.  As the claims limitations invoke 112, 6th paragraph, the claim scope of the limitations is limited to the structure specifically disclosed in the specification for achieving the recited function and equivalent to that structure. Since the specification does not provide the detail structure of the “control apparatus” for performing its function, the claim scope is unclear.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
(2) Regarding claims 12-15:

The claimed “first control apparatus” correspond to block 20a in figure 5-6, 15-16, and 23-24, and is describe in paragraphs 0060, 0065-0067, 0093, 0099, 0128 in the specification of the instant application, however, there is no detail structure of block 20a for performing the function of acquires the second frequency band information from the second storage unit, and performs output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, when the first frequency band and the second frequency band overlap.  As the claims limitations invoke 112, 6th paragraph, the claim scope of the limitations is limited to the structure specifically disclosed in the specification for achieving the recited function and equivalent to that structure. Since the specification does not provide the detail structure of the “first control apparatus” for performing its function, the claim scope is unclear.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaulin et al. (US 11,115,134 B2) discloses a test method implemented by an apparatus comprising at least two radio communication devices.
Barthel (US 2020/0309846 A1) discloses a method and measuring apparatus for testing a device under test.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/3/2022